Citation Nr: 1636429	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the post-operative residuals of a left ankle injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran served on active duty from September 1998 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Roanoke, Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  

In his April 2009 substantive appeal, the Veteran requested a Board Central office hearing.  That hearing was scheduled for April 2013.  However, the Veteran submitted a statement in April 2013 withdrawing his request for a hearing.  

In June 2013, the Board issued a decision denying, in pertinent part, the Veteran's claim for an initial rating in excess of 10 percent for the service-connected left ankle disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued an order remanding the matter to the Board for action in accordance with a joint motion (JMR) of the parties.  Accordingly, the Board remanded the issue of additional development in August 2014, May 2015, and January 2016.  It has now been returned for further appellate consideration.  

Regrettably, the Board must once again seek additional development in this matter in order to comply with a recent Court decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file indicates that the development requested by the JMR and previous remands has been completed.  However, after this development was finalized, the Court issued a decision that requires remand for additional examinations on other grounds.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and nonweight-bearing, and, when possible, of the opposite joint.  A comprehensive review of all of the examinations and treatment records of the Veteran's ankles shows that they do not include such range of motion testing.  In particular, there is no examination that includes both the active and passive motion for the right ankle, and no examination that includes range of motion in weight-bearing.  

Therefore, the Veteran must be scheduled for a new VA examination of his left ankle.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA medical examination(s) of his left ankle for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, weight-bearing and nonweight-bearing, and the paired right ankle joint if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




